Citation Nr: 1200706	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right-sided abdominal pain, to include as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974, from March 1984 to March 1985, and from September 2006 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

In April 2011, the Veteran was afforded a hearing before T. Stephen Eckerman, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  During his third period of active duty, the Veteran had active military service in the Persian Gulf War. 

2.  The Veteran's right-sided abdominal pain is due to an undiagnosed illness which became manifest during his active service in Persian Gulf War and which has existed for more than six months.  


CONCLUSION OF LAW

An undiagnosed illness manifested by right-sided abdominal pain was incurred during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has an undiagnosed illness manifested by right-sided abdominal pain that was incurred during active military service.  During his hearing, held in April 2011, he testified that his pain began during active duty service in Iraq, and that it has been ongoing since that time.  The Veteran further testified that he first experienced right-sided pain in May 2007 while stationed in Baghdad, Iraq.  He described the pain as constant burning pain, localized around the right flank area.  He stated that he was medically discharged from military service due to various illnesses, including the right-sided abdominal pain, which had been an ongoing and chronic condition since its onset in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2011).  
 
Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(2)(i).  

Effective August 15, 2011, 38 C.F.R. § 3.317 was amended to expand the scope of this section by replacing the term "irritable bowel syndrome" with the term "functional gastrointestinal disorder," which include, but are not limited to irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphasia.  See 76 Fed. Reg. 41696 (July 15, 2011), later codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3).  The attached note to this section clarifies that these disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  

The term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may be established for a listed infectious disease if it becomes manifest in a veteran with a qualifying period of service, provided it becomes manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service.  75 Fed. Reg. 59968, 59968-59972 (September, 2010); 38 C.F.R. § 3.317(c)(1)-(4).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

The Veteran's DD Form 214 show that he served in Iraq and Kuwait from July 2006 to February 2008, and that he was ordered to active duty in support of Operation Iraqi Freedom.  As such, he is considered a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  The Board notes that his awards include the Army Commendation Medal with a "V" (for valor) device, and the Combat Action Badge.

A September 2007 service treatment report reflects that the Veteran reported three weeks of progressively worse right upper quadrant pain, which became constant and was rated at a 8 on a scale of 1 to 10 for the previous three to four days.  He stated that it was associated with intermittent nausea and that he would wake up from sleep nearly every hour.  He stated that the insidious onset originated from the right lower quadrant and stayed localized with no radiation and was occasionally worse with deep respiration.  He had increased belching getting worse and loose daily bowel movement.  The differential diagnosis included partial bowel obstruction.

In a December 2007 service treatment report, the Veteran stated that he had pain to the right flank for which multiple tests were conducted with no resulting diagnosis.

Service treatment reports dated from January through July of 2008 show that the Veteran continued to complain of right-sided abdominal pain of unknown etiology.

A March 2008 service treatment report reflects that the Veteran was seen at a neurology division for his complaint of right flank area pain.  He reported that he had experienced the pain since June 2007, and he described the pain as constant, non-radiating, localized pain.  He felt the pain was deep, not on the skin, and occasionally with burning sensation.  He stated that he had a computerized tomography (CT) of the abdomen and an ultrasound over this area and was told that there were no significant findings.  The impression was that there were no other significant focal neurologic deficits and that the etiology of the right flank pain was indeterminate.  In the same month, a cardiology consultation report also noted the Veteran's complaint of right-sided burning pain that started in Iraq in July 2007.

In a November 2008 service treatment report, the Veteran complained of worsening right-sided abdominal discomfort since July 2007.  It was noted that he had extensive gastrointestinal (GI) evaluation in Kuwait to include CT scan, upper and lower GI, and right upper quadrant ultrasound.  The Veteran stated that the only thing found were polyps on colonoscopy and positive H. Pylori for which he finished a course of Triple therapy.

In September 2008, a Medical Evaluation Board found that the Veteran was disabled due to his acute chest pain, chronic left shoulder pain, and right lateral abdominal pain.  With regard to the right lateral abdominal pain, it was noted that there was no specific injury and that a complete workup failed to result in a diagnosis aside from myositis and/or irritation of the long thoracic nerve.  The report stated that the right upper abdominal wall pain with unknown etiology started approximately in early June 2007 as localized to mid axillary line of a burning, stabbing, and throbbing-type pain.  Multiple diagnostic and laboratory tests revealed no significant findings; however, remarkable H. Pylori was found following gastroenterology workup.  Two of the physicians suggested that it might be simply superficial musculoskeletal irritation of possibly a branch of the long thoracic nerve distal branches.  

As for the post-service medical evidence, the Veteran was afforded a VA general medical examination in November 2008.  The VA examiner indicated that the claims file was reviewed.  The examiner noted reports of multiple diagnostic testing for pain to the right flank/abdominal region without definitive diagnosis or identified condition diagnosed.  On physical examination, there was abdominal tenderness only with deep palpitation as the Veteran was on narcotic pain medication daily for joints and abdominal pain.  The assessment was normal right flank and abdominal examination, without objective evidence to support the utilization of narcotics.

In a July 2009 letter, the Veteran's private physician, K.M.W., M.D., stated that she has seen the Veteran since January 2009 for chronic pain located just below the lowest rib on the right side.  The Veteran took scheduled doses of Percocet to control the pain.  It was noted that the Veteran had extensive workups done, including multiple magnetic resonance imaging (MRI), CT scans, ultrasounds, white count marker testing, X-rays, blood work and stool and urine studies; however nothing had been found to account for his pain.  He had been in pain management without success. 

After a careful review of the record, the Board finds that the Veteran's claim for service connection for right-sided abdominal pain, to include as a manifestation of an undiagnosed illness, is warranted.  Initially, the Board notes that the Veteran's symptoms of right-sided abdominal pain constitute a qualifying chronic disability pursuant to 38 C.F.R. § 3.317(a)(2)(i)(A).  The objective medical evidence of record reflects that the Veteran reported symptoms of right-sided abdominal pain as early as June 2007 (during service), and that his symptoms have been ongoing.  The Board also accepts the Veteran's statements throughout the record and his testimony during the April 2011 Board hearing as competent and credible evidence as to his symptoms of right-sided abdominal pain since his active service; and notes that his testimony is corroborated by the medical record.  38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Furthermore, his service treatment records show that he was determined to be disabled, in part, due to his right-sided abdominal pain, and that he was medically discharged from service in December 2008.  The Medical Evaluation Board determined that there was no specific injury, and that a complete workup failed to result in a diagnosis aside from myositis and/or irritation of the long thoracic nerve.  In fact, Dr. W's reports show that despite extensive testing, neither myositis, nor an irritation of the thoracic nerve, was ever confirmed.  

The service and post-service medical evidence, and the Veteran's testimony, are sufficient to show that the claimed symptoms have existed for more than 6 months, and are therefore considered chronic.  See 38 C.F.R. § 3.317(a)(4).  Moreover, as demonstrated by the most recent VA examiner's opinion in November 2008, as well as Dr. W's July 2009 letter, multiple diagnostic testing conducted since the initial manifestation of his symptoms in service has been found to be normal.  The evidence therefore indicates that the Veteran's symptoms of right-sided abdominal pain cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In this regard, the November 2008 VA examination report did not specifically discuss the criteria at 38 C.F.R. § 3.317, nor did it address the possibility that the Veteran has an undiagnosed illness.  There is no medical evidence of record which associates the Veteran's right-sided abdominal pain with a diagnosed disorder.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

Accordingly, based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that service connection for right-sided abdominal pain as a manifestation of an undiagnosed illness is warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Service connection for right-sided abdominal pain as a manifestation of an undiagnosed illness is granted.

____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


